REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Lord Abbett Series Fund, Inc.: In planning and performing our audit of the financial statements of Lord Abbett Series Fund, Inc. (the "Company"), including All Value Portfolio, America’s Value Portfolio, Bond-Debenture Portfolio,Growth and Income Portfolio, Growth Opportunities Portfolio, International Portfolio, Large-Cap Core Portfolio, and Mid-Cap Value Portfolio, as of and for the year ended December 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Company’s internal control over financial reporting, including control over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
